                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN

MATTHEW SCHOENECKER,

                Plaintiff,

v.                                                             Case No. 18-cv-00555

JOHN KOOPMAN, individually and
as Principal of Markesan High School,

                Defendant.


     DEFENDANT’S NON-OPPOSITION TO ENTRY OF CONSENT JUDGMENT
                           (DKT. NO. 56-1)


       Defendant, John Koopman, individually and as Principal of Markesan High School, by

his counsel, Crivello Carlson, S.C., hereby confirms that he has no opposition to the entry of

consent judgment as set forth in Docket Number 56 and 56-1.


       Dated this 15th day of May, 2019.

                                           BY: s/ Sara C. Mills
                                                  PATRICK W. BRENNAN
                                                  State Bar No. 1014688
                                                  SARA C. MILLS
                                                  State Bar No. 1029470
                                                  CRIVELLO CARLSON, S.C.
                                                  Attorneys for Defendant, John
                                                  Koopman, individually and as Principal of
                                                  Markesan High School
                                                  710 N. Plankinton Avenue, Suite 500
                                                  Milwaukee, WI 53203
                                                  Phone: (414) 271-7722
                                                  Fax: (414) 271-4438
                                                  Email: pbrennan@crivellocarlson.com
                                                         smills@crivellocarlson.com




          Case 2:18-cv-00555-LA Filed 05/15/19 Page 1 of 1 Document 57
